People v Fews (2018 NY Slip Op 06934)





People v Fews


2018 NY Slip Op 06934


Decided on October 17, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2017-05895
 (Ind. No. 508/12)

[*1]The People of the State of New York, respondent,
v Hafani Fews, appellant.


Paul Skip Laisure, New York, NY (Lauren E. Jones of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Gamaliel Marrero of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (William M. Harrington, J.), imposed May 31, 2017, upon his convictions of robbery in the third degree, sexual abuse in the third degree, criminal mischief in the fourth degree, and resisting arrest, upon a jury verdict, after remittitur from this Court for resentencing (see People v Fews, 148 AD3d 1180).
ORDERED that the resentence is affirmed.
Contrary to the defendant's contention, the resentence imposed was not excessive (see People v Delgado, 80 NY2d 780, 783; People v Suitte, 90 AD2d 80).
MASTRO, J.P., SGROI, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court